SUMMARY ORDER
Debtor Saratoga Springs Plastic Surgery, P.C. (“SSPS”) appeals from the judgment of the district court, affirming the bankruptcy court’s finding that Creditor willfully violated its automatic stay and reversing the award of compensatory damages. The district court vacated an award of counsel fees of $5,758.50 plus expenses of $38.75 totaling $5,792.50. We assume familiarity with the facts, procedural history, and issues on appeal.
In reviewing the district court’s disposition of a bankruptcy appeal, this Court reviews legal conclusions de novo and factual findings for clear error. See In re Best Prods. Co., 68 F.3d 26, 29 (2d Cir. 1995). The bankruptcy court’s award of damages was improper because “the plain language of § 362(h) prevents application of that section to benefit debtors that are not natural persons.” In re Chateaugay Cory., 920 F.2d 183, 183 (2d Cir.1990); see also Ball v. A.O. Smith Cory., 321 B.R. *340100, 108 (N.D.N.Y.2005) (“The law in this Circuit is clear that sanctions for violations of the automatic stay pursuant to § 362(h) are only appropriate as to debtors who are natural persons.”). Because SSPS is not a natural person, it is not entitled to damages under § 362(h).
We have considered all of Debtor’s claims on appeal and find them without merit. For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.